Citation Nr: 0828867	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  03-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to July 20, 2001 for 
the grant of a 70 percent rating for service connected 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that assigned a 70 percent disability 
evaluation, effective July 20, 2001, for the service 
connected bipolar disorder.

In July 2005 the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  In November 2001, the RO granted a 70 percent evaluation 
for the veteran's service-connected bipolar disorder 
effective from the date of claim, July 20, 2001.

2.  It is not factually ascertainable that an increase in the 
veteran's bipolar disorder occurred prior to July 20, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 20, 
2001, for a 70 percent rating for bipolar disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 
3.400(o), 4.104 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision dated in November 2001, the veteran's 
service connected bipolar disorder was increased from 10 to 
70 percent disabling effective July 20, 2001, the date of 
claim.  The veteran filed a notice of disagreement appealing 
the effective date of the 70 percent disability evaluation.

The general rule is that the effective date of such an award 
shall not be earlier than the date of receipt of application 
therefore.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(o)(1) (2007).  An exception to that 
rule applies where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date." 38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 
2007).  See 38 C.F.R. § 3.400(o)(2) (2007); Harper v. Brown, 
10 Vet. App. 125 (1997).  In all other cases, the effective 
date will be the "date of receipt of claim or date 
entitlement arose, whichever is later."  See 38 C.F.R. § 
3.400(o)(1) (2007); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 
(Oct. 22, 1998).  Therefore, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2007).

The Board notes that there is no allegation of clear and 
unmistakable error by the veteran.  See 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2007).


The veteran's service connected bipolar disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9432 (2007), a 10 
percent rating is assigned for an occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2007).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

In this case, the file contains absolutely no evidence which 
reflects that it was factually ascertainable that an increase 
in disability (bipolar disorder) was shown during the year 
prior to the filing of the July 20, 2001, claim for increase.  
Initially, the Board notes that the record contains no 
detailed evidence relating to bipolar disorder dated during 
the year prior to July 20, 2001.

In response to the Board's July 2005 Remand, in August 2005, 
the RO sent the veteran a letter requesting additional 
evidence in support of his claim.  The veteran was requested 
to identify the dates and locations of treatment at VA or 
private facilities for psychiatric illness prior to July 20, 
2001.  Subsequently, the RO obtained treatment records from 
the Boston VA Medical Center dated May 1992 to June 1992, The 
Arbour dated October 1982 to November 1982, and Beth Israel 
Medical Center dated July 1982 to May 2002.  

At a May 1999 VA examination, it was noted that the veteran 
at this time was determined and expending every effort to 1) 
stay out of psychiatric hospitals, and 2) to not submit to a 
course of treatment that would involve psychotropic 
medication.  He felt that psychotropic medication represented 
a peril to his adjustment and well being and that he could 
not function when he took such medication.  The veteran 
denied being treated at this time for any psychiatric 
condition.  At this time he lived with his spouse and two 
children and was working full time in a position where he 
described as a computer support specialist.  The veteran 
indicated that he was not happy and that he noted at least 
four time per week that he begins wondering what the hidden 
agenda was at this place of work and wonders if he was about 
to be victimized once again.  

The examination report describes the veteran as dressed in a 
shirt, tie, and slacks.  His personal hygiene seemed to be 
good, but there was an air of dishevelment as well.  His 
beard appeared untrimmed as opposed to a trimmed bread of 
aesthetic choice, and his clothing was almost wildly 
mismatched.  His speech was well articulated and of good 
volume, and he was personable and appropriate in his 
interactions with the examiner.  While the veteran was able 
to understand and respond to the examiner's questions and was 
oriented to all spheres, his actual answers, while lengthy 
and rambling, make either little sense or were so impossibly 
vague as to be able to draw any firm conclusions about what 
the veteran was actually saying.  He tended to repeat certain 
phrases over and over again such as "going to pieces," or 
"bowing out" which was noted as one of his favorites, or 
"things out of hand."  The examiner noted that the more 
specific the question became, the vaguer the responses and 
the more tangential the responses were.  The examiner noted 
that whether or not the veteran was capable of clear 
objective thinking and concentration at some point in time 
was unclear.  The veteran was obsessed with two ideas, one 
was that he must find some kind of safe haven for the periods 
of time when he felt overwhelmed by the stress of these 
injustices that were committed in the world and on him 
personally.  The other was that there were these injustices 
and they, at times, were clearly targeting him for abuse.  
The veteran was assessed a Global Assessment of Functioning 
(GAF) score of 70.

The only medical evidence concerning the veteran's 
psychiatric disability closest to the year prior to July 20, 
2001 is the May 1999 VA examination.  Significantly, even if 
this evidence reflected that an increase in disability to 70 
percent was shown at that time, the law and regulations 
specify that where an increase in disability precedes the 
claim (filed on July 20, 2001) by more than a year, as here, 
the proper effective date is the date the claim is received 
(date of claim), or July 20, 2001, (38 C.F.R. § 3.400(o)(2)).  
Harper, 10 Vet. App. at 126.  Accordingly, that evidence 
provides no basis for the assignment of an earlier effective 
date.

Moreover, the May 1999 VA examination did not reflect that 
the veteran's bipolar disorder was productive of occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships. 

It was determined that the veteran was competent to manage 
his funds and affairs and he was assigned a GAF score of 70. 

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

A GAF score of 61 to 70 denotes mild symptoms or some 
difficulty in social and occupational functioning.  Id.

As is clear from the applicable regulations, it is not the 
date of the onset of illness or disability, which is the 
decisive factor in the determination of the effective date in 
increased rating claim.  The regulations specify that even if 
an increase in disability precedes the claim by more than a 
year, the proper effective date is the date that claim is 
received (date of claim), or July 20, 2001, as has been 
established in this decision.  See 38 C.F.R. § 3.400(o)(2); 
Harper, 10 Vet. App. at 126.

Essentially, all of the other evidence relating to the 
veteran's bipolar disorder is either dated after the 
currently assigned July 20, 2001, effective date, (as 
established by virtue of this decision) and therefore does 
not provide the basis for the assignment of a prior effective 
date, or it dated is more than a year prior to that date.

The Board finds that nothing in the record shows that the 
veteran's service-connected bipolar disorder increased in 
severity during the year prior to July 20, 2001, so as to 
warrant a 70 percent schedular rating.  Specifically, the 
evidence of record does not show that the veteran exhibited 
symptomatology consistent with a 70 percent rating under the 
General Rating Formula for Mental Disorders at any time 
during the year prior to July 20, 2001.  

The evidence of record does not show a factually 
ascertainable increase in disability during the year prior to 
July 20, 2001.  As such, the Board concludes that July 20, 
2001, the date of receipt of the veteran's increased rating 
claim, is the correct effective date of the grant of a 70 
percent disability rating for his service-connected 
psychiatric disability.  See 38 C.F.R. § 3.400(o)(2).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted shortly before the rating 
decision at issue, thus making compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In the present case, the Board finds that the notice 
requirements have been satisfied as the RO sent the veteran a 
notice letter in August 2005.  The Board acknowledges that 
the veteran was not provided with the specific notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until May 2008.  Nonetheless, the veteran appealed the 
effective date of the grant of an increased evaluation for 
his bipolar disorder, was later provided with information 
concerning effective dates of awards, and made statements, 
through his representative indicating actual knowledge of 
what would be required for the assignment of an earlier 
effective date.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an earlier 
effective date.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 
& Supp. 2008).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including private medical records, VA treatment records, and 
VA examinations.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

An effective date earlier than July 20, 2001 for the grant of 
a 70 percent evaluation for bipolar disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


